Citation Nr: 1511158	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to an increased rating for PTSD.

In his July 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in September 2011, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Outstanding Records

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  The claims file contains a September 2004 SSA inquiry indicating that the Veteran was not in receipt of any SSA benefits at that time.  However, a February 2009 VA treatment record shows that the Veteran discussed applying for SSA disability benefits due to his inability to work because of "PTSD anger."  In March 2009, the Veteran reported that he was in receipt of SSA disability benefits.  See March 2009 VA Treatment Record.  

This evidence suggests that the Veteran applied for and was awarded SSA disability benefits sometime between September 2004 and March 2009.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Board notes that where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in assessing the present level of disability, the relevant temporal focus is from one year immediately preceding the filing of the increased-rating claim until VA makes a decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the relevant evidentiary window begins in March 2009, which is one year prior to receipt of the Veteran's March 2010 claim for an increased rating.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, because SSA records from March 2009 might exist and could have a bearing on the Veteran's present level of disability (including whether an increase in disability is factually ascertainable within one year of the date of claim or factually ascertainable over one year from the date of claim), there exists a reasonable possibility that SSA records may be relevant to the Veteran's increased rating claim.  See Golz, 590 F.3d, at 1323 (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the Veteran's claim, VA is required to assist the veteran in obtaining the identified records).  

Moreover, while the specific basis of the award of SSA benefits is not clear from the current record, under the circumstances of this case, the possibility that SSA records could contain evidence relevant to the claims for an increased rating for PTSD and a TDIU cannot be foreclosed absent a review of those records.  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").  Accordingly, on remand, the Veteran's complete SSA records should be obtained.

Additionally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran reported that he has not worked since 1992 due to his psychiatric symptoms.  See April 2010 VA Examination Report.   Similarly, the August 2012 VA examiner indicated that the Veteran "described impairment in occupational functioning associated with his PTSD."  Moreover, as discussed above, the Veteran may be receiving SSA disability benefits for a psychiatric disability.  This evidence indicates that the Veteran may be unemployable due to his service-connected PTSD.  The Board thus finds that the evidence of record reasonably raises a claim for entitlement to a TDIU due to the Veteran's service-connected PTSD.  Rice, 22 Vet. App., at 453-54.  

The Board finds that the issue of entitlement to a TDIU should be considered by the RO/AMC in the first instance.  The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the VCAA.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Board also notes that the Veteran has not been asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice and be requested to complete a VA Form 21-8940.  Also,   
the Board finds that the Veteran should undergo a VA Social and Industrial Survey for purposes of assisting VA in determining whether the Veteran is unable to obtain or sustain gainful employment due to service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment for the period from July 2012 to the present.  

4. After the above development has been accomplished, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disability on his employability. 

The claims folder should be reviewed, including any records from the Social Security Administration and prior VA examinations for the service-connected disability, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disability on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

5. Thereafter, the Veteran's claim for an increased rating for PTSD and entitlement to a TDIU should be readjudicated based on the entirety of the evidence, to include evidence received since the October 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

